Citation Nr: 1223755	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-19 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, South Carolina


THE ISSUE

Entitlement to an annual clothing allowance pursuant to 38 C.F.R. § 3.810.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from February 1968 to February 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Columbia, South Carolina, Department of Veterans Affairs Medical Center (VAMC), which denied the Veteran's claim for an annual clothing allowance pursuant to 38 C.F.R. § 3.810. 

The Veteran was scheduled for a hearing before a Veterans Law Judge in May 2009 but failed to report for his hearing.

The Board notes that in the course of reviewing the Veteran's claim for a clothing allowance, the Veteran's traditional disability claims files were administratively transferred from the VA Regional Office (RO) in Columbia, South Carolina to assist the Board in determining the Veteran's service-connected disabilities.  On review of the disability claims files, the Board observes that the Veteran has perfected an appeal with respect to various service connection and rating issues, and that he has also requested a hearing before the Board in that appeal.  However, it is clear that the RO continues to develop evidence regarding that appeal, which will likely result in readjudication and issuance of a supplemental statement of the case.  As such, the Board finds that those issues are not ripe for appellate consideration, and the disability claims files will be returned to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran is in receipt of VA disability benefits for posttraumatic stress disorder (PTSD) only.

2.  The Veteran is prescribed an analgesic cream for arthritis pain.



CONCLUSION OF LAW

The criteria for an annual clothing allowance have not been met.  38 U.S.C.A. §§ 1162(2), 5017(b) (West 2002); 38 C.F.R. §§ 3.102, 3.810 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

It is not clear whether VA's duty to notify is applicable to claims such as the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 (rather, in Chapter 17).  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the CAVC appeared to assume the VCAA is applicable to a chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The VAMC has explained to the Veteran the bases for denial of the claim, and afforded him the opportunity to present information and evidence in support of the claim.  There is no indication that any additional notice or development would aid the Veteran in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Under the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claim.

Analysis

In pertinent part, under VA laws and regulations, an annual clothing allowance as specified in 38 U.S.C.A. § 1162  is payable in a lump sum where a VA examination or hospital or examination report discloses that because of the use of a physician-prescribed medication for a skin condition which is due to the service-connected disability, irreparable damage is done to the veteran's outer garments.   38 C.F.R. § 3.810. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The asserts that he is being treated for boils with a physician-prescribed cream.  However, review of the VA treatment records indicates that the Veteran is prescribed an analgesic cream for arthritis pain in his hands.   There is no indication that he is prescribed any topical medication for a skin condition.  Moreover, he is not currently service connected for any skin disability.  

As the controlling regulation specifically states that, to qualify for an annual clothing allowance, a Veteran must have a prosthetic or orthopedic appliance, or use a physician-prescribed medication for a skin condition which is due to a service-connected disability, the Board finds that, by law, the Veteran does not qualify.  38 C.F.R. § 3.810(a)(2).  Therefore, as the law in this instance is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis, 6 Vet. App. at 430 . 

For these reasons, the Board finds that the Veteran's claim for an annual clothing allowance lacks both factual and legal merit.  The benefit of a doubt doctrine is not applicable in this matter.  38 U.S.C.A. § 5107(b).

In closing, the Board notes that, were the Veteran to subsequently be awarded service connection for a skin disability that did result in qualification for a clothing allowance, he would be free to submit a new claim for that benefit.


ORDER

Entitlement to an annual clothing allowance is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


